CikiklINAL                                                                            04/30/2020



                                                                                  Case Number: DA 19-0392
        IN THE SUPREME COURT OF THE STATE OF MONTANA
                        DA 19-0392


STATE OF MONTANA,

      Plaintiff and Appellee,
v.
                                                                       FILED
PHILLIP BRUINSMA,                                                      APR 3 0 2020
                                                                     Bowen Greenwood
                                                                   Clerk of Suprerne
      Defendant and Appellant.                                                       Court
                                                                      State of Montana




                                      ORDER


      Upon reading and filing Unopposed Motion for Extension of Time to File

Opening Brief by attorney Penelope S. Strong, and good cause appearing,

wherefore;


      IT IS HEREBY ORDERED that the Motion is GRANTED,and the

deadline set to file the Opening Brief in this case is hereby extended from April 23,

2020, to May 25, 2020.
                   Yr
      DATED this 36 day of April, 2020.




                                             Chief Justice